USCA4 Appeal: 21-7575      Doc: 24         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7575


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID HILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:01-cr-00191-CMH-1)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7575      Doc: 24         Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               David Hill appeals the district court’s omnibus order denying various motions filed

        in Hill’s 2001 criminal case. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. United States v. Hill, No. 1:01-cr-00191-

        CMH-1 (E.D. Va. Oct. 25, 2021). We deny Hill’s motions for leave to correct a clerical

        error on the district court’s civil docket in another case; to vacate his convictions; for

        transcripts at government expense; for reassignment to a different district court judge; and

        to take judicial notice of FBI documents. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2